Exhibit 99.1 Company / Investor Contact: Tom Wirth EVP & CFO 610-832-7434 tom.wirth@bdnreit.com Brandywine Realty Trust Announces Fourth Quarter and Full Year 2016 Results and Narrows 2017 Guidance Radnor, PA, January 31, 2017 — Brandywine Realty Trust (NYSE:BDN) today reported its financial and operating results for the three and twelve-month periods ended December 31, 2016. Management Comments “The conclusion of 2016 has seen us achieve strong fourth quarter operating metrics in our same store portfolio and significant progress with our development projects,” stated Gerard H. Sweeney, President and Chief Executive Officer for Brandywine Realty Trust. “Our Core portfolio results were strong with accelerating same store cash NOI growth, rental rate mark-to-market and tenant retention. In addition, we made significant strides with our development pipeline especially at FMC Tower as we are now 96% leased with our office component, our residential component commenced operations this month and we announced signing a Michelin-rated chef to open a world-class 3,000 square foot restaurant in the next several months. While timing of our dispositions caused us to be below our 2016 target, we continue to experience strong investment sales demand and the anticipated 2016 transactions will occur in the first quarter of 2017 as we currently have $170 million either closed or under contract. Due to timing of these dispositions, we are increasing our 2017 net disposition guidance by $100 million from $100 million to $200 million. We continue to see improvement in our balance sheet metrics and we have excellent liquidity going into 2017 with a reduced development pipeline, full availability under our $600 million line of credit and $194 million of cash-on-hand.As a result of the increased disposition guidance and the accelerated timing of those sales, we are narrowing our 2017 FFO guidance from $1.35-$1.45 to $1.35-$1.42.” Fourth Quarter 2016 Highlights Financial Results ▪ Net loss allocated to common shareholders; ($14.1) million, or ($0.08) per diluted share.Our fourth quarter results include impairment charges on real estate and unimproved land totaling $27.4 million, or ($0.16) per share. ▪ Funds from Operations (FFO); $63.0 million, or $0.35 per diluted share.Our fourth quarter results include a net gain, after impairments, on unimproved land totaling $3.5 million, or $0.01 per share.
